Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “at least 200 psig” but does not discuss an upper boundary to this pressure; this unbounded range is considered indefinite.  Examiner requests clarification.  Claim 6 recites “about 60 psig” without further specifying what “about” constitutes.  Whether the number is within +/- 5 psig or 10 psig is unknown and therefore considered indefinite.  Examiner requests clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB2450565A) in view of Stinson (US 2,937,140).
Claim 1:  Mirza discloses a method for boosting or reviving production from a well (note establishment of LP well connected to LP inlet, see page 9, line 10 and page 10, lines 19, 22 and page 13, lines 15-16) connected to a gas-oil separation plant (Fig. 2), the method comprising flowing at least a portion of a processed crude oil stream (note processed stream flowing in 120/122) from a pump (128) in the gas-oil separation plant to a multi-phase ejector (106) as motive fluid, wherein the processed crude oil stream flows to the multi-phase ejector at a first pressure (note pressure at 130), wherein the multi-phase ejector is in fluid communication with the well (via 102, see previous comment above); by the multi-phase ejector (106), converting pressure energy of the portion of the processed crude oil stream into kinetic energy, thereby reducing pressure within the multi-phase ejector and inducing flow of a production stream from the well to the multi-phase ejector as suction fluid (Examiner notes reduced pressure will occur at 104/105 as fluid passes into the ejector from 130), wherein a first portion of the production stream (via 102) flows to the multi-phase ejector at a second pressure less than the first pressure; mixing, by the multi-phase ejector, the suction fluid and the motive fluid (Fig. 2); and discharging, by the multi-phase ejector, the mixture of the suction fluid and the motive fluid at an intermediate pressure (pressure at 108 will be in between that at 130 and 105) between the first pressure and the second pressure; and 
Mirza does not disclose flowing a second portion of the production stream from the well to a high pressure production trap in the gas-oil separation plant but could benefit from a trap (see Fig. 1, 36) selectively coupled to the well as taught by Stinson that could be utilized when high amounts of liquid are present in the stream and would be capable of handling higher pressures, thereby allowing an operator to flow a second portion of the production stream during operative periods from the well to a production trap capable of handling higher pressure flows.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a selectable trap as taught by Stinson into the apparatus of Mirza to better handle/extract fluid flows having a lot of liquid component.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB2450565A) in view of Stinson (US 2,937,140) and in further view of Beg (US20160265322).
Claim 3:  Mirza and Stinson teach the previous limitations.  Mirza does not disclose that a remaining portion of the processed crude oil stream from the pump is flowed to the low pressure production trap.  However, Beg teaches an arrangement in which a remaining portion of processed crude oil (at 40b) can be sent to an additional ejector (note top 10a in addition to lower 10a in Fig. 1) which then ends up at the same trap (16) as the first ejector.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include an additional jet arrangement as taught by .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB2450565A) in view of Stinson (US 2,937,140) and Beg (US20160265322) and in further view of Layman (US 6,296,453).
Claim 4:  Mirza, Stinson and Beg teach the previous limitations.  Mirza does not disclose a second pressure is at most 120 pounds per square inch gauge (psig).  However, Layman teaches an oil well booster arrangement in which a choke (24) is arranged to adjust incoming wellhead pressure (see col. 2, lines 52-53) between 100-200 psi and lower portion of this pressure range corresponds with the second pressure being at or below 10 psig.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a choke as taught by Layman into the apparatus of Mirza so as to control incoming pressure amounts to accommodate changing flow characteristics, flow rate, pressure of the system.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB2450565A) in view of Stinson (US 2,937,140) and Beg (US20160265322) and Layman (US 6,296,453) and in further view of Webb (US 5,195,587).
Claim 5:  Mirza, Stinson, Beg and Layman teach the previous limitations.  Mirza does not disclose a first pressure is at least 200 psig. However, Webb teaches an oil well booster arrangement in which a pump is employed to operate at a system pressure (which would correspond to the first pressure in Mirza) of 200 psi (see col. 2, line 68).  It would have been obvious before the effective filing date of the invention to a skilled .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB2450565A) in view of Stinson (US 2,937,140) and Beg (US20160265322) and Layman (US 6,296,453) and Webb (US 5,195,587) and in further view of Russo (US 5,314,613).
Claim 6:  Mirza, Stinson, Beg, Layman and Webb teach the previous limitations.  Mirza does not disclose an intermediate pressure is about 60 psig.  However, Russo teaches operating an ejector with an output pressure (which would correspond to an intermediate pressure of Mirza) of around 60 psig (see col. 6, line 50, note range of 420 kPa – 1,200 kPa which lower range includes 60 psig).  It would have been obvious before the effective filing date of the invention to a skilled artisan to operate Mirza’s jet ejector at a pressure taught by Russo as this exemplary pressure will sufficiently move fluid downstream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746